Citation Nr: 0511521	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  89-21 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of 
service connection for major depression with headaches and 
post-traumatic stress disorder (PTSD), formerly rated as 
psychophysiologic reactions resulting in headaches.

2.  Entitlement to a rating in excess of 30 percent for major 
depression with headaches and PTSD prior to September 26, 
1992.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse.


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to July 
1972.

This matter came to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

In June 2004, the matter was Remanded for clarification 
regarding entitlement to an earlier effective date.  A review 
of the record shows that the RO has complied with all remand 
instructions pertaining to this issue, to the extent 
necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  As for 
the issue of entitlement to a rating in excess of 30 percent 
for major depression with headaches and PTSD, in the June 
2004 Remand, the Board instructed the RO to inform the 
veteran of his rights under the VCAA.  The RO failed to do 
so, therefore, due to this deficiency, another remand is 
required.  Id. (a remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders).

The issue of entitlement to a rating in excess of 30 percent 
for major depression with headaches and PTSD prior to 
September 26, 1992, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A July 1977 rating determination granted service 
connection for psychophysiologic reactions resulting in 
headaches, assigning an effective date of April 13, 1977.  

2.  A notice of disagreement with the July 1977 rating 
decision, which granted service connection and effective 
April 13, 1977, for psychophysiologic reactions resulting in 
headaches, was not received within one year of notice of that 
decision.

3.  A May 1997 rating determination assigned a 100 percent 
disability rating effective September 26, 1992, to major 
depression with headaches and PTSD, which was formally rated 
as psychophysiologic reaction with headaches.



CONCLUSION OF LAW

The veteran did not submit a timely notices of disagreement 
with the July 1977 rating decision which assigned an 
effective date of April 13, 1977, for the grant of service 
connection for psychophysiologic reactions with headaches or 
the May 1997 rating decision which recharacterized the 
disability as major depression with headaches and PTSD.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 
20.302(a) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004)).  Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  When the law and not the 
evidence is dispositive of the claim, the VCAA is not 
applicable.  See Mason, 16 Vet. App. at 132 (VCAA not 
applicable to a claim for nonservice-connected pension when 
the claimant did not serve on active duty during a period of 
war); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA 
did not affect a federal statute that prohibited payment of 
interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. 
Cir. 2002).  As the law is dispositive in the instant claim, 
the VCAA is not applicable.  

I.  Factual Background

In April 1977, the veteran filed a claim of service 
connection for headaches and a nervous disorder.  A rating 
decision dated in July 1977 granted service connection for 
psychophysiologic reactions resulting in headaches, assigning 
a 10 percent disability rating effective April 13, 1977.  The 
veteran did not file a timely notice of disagreement 
concerning the effective date assigned.

Pursuant to a claim for an increased rating, the veteran was 
afforded a VA examination in February 1997.  The VA examiner 
opined that the veteran's earlier diagnosis of 
psychophysiologic reactions resulting in headaches probably 
matured into major depression.

As a result, in a May 1997 rating decision, the RO 
recharacterized the disorder to major depression with 
headaches and PTSD for disability rating purposes.  A 
100 percent disability rating was assigned, effective 
September 26, 1992.  In May 1997, the veteran was issued a 
copy of this rating decision with an attached letter.  This 
was issued to the veteran at an address in Bonham, Texas, per 
a change of address notification from his representative 
dated in March 1997.  That same month, the RO issued 
correspondence to the veteran informing him of his amended 
disability compensation awards.  A Report of Contact dated in 
August 1998, noted a change of address for the veteran and 
the veteran's request for a copy of the May 1997 rating 
decision.  The veteran never expressed disagreement with any 
effective dates assigned.

In November 2001, correspondence was received from the 
veteran's representative claiming an earlier effective date 
for major depression with headaches and PTSD.  As noted, the 
Board's June 2004 Remand requested clarification regarding 
entitlement to an earlier effective date, specifically 
whether the veteran disputed the effective date assigned to 
the grant of service connection for major depression, 
previously known as psychophysiologic reactions, or whether 
the veteran disputed the September 1992 effective date 
assigned to the 100 percent disability rating for major 
depression.  In an August 2004 statement, the veteran 
indicated that he sought an earlier effective date for major 
depression.  In further correspondence submitted the same 
month, the veteran argued that the effective date assigned 
should be 1972, which was the year he was discharged from 
service and the year he contended symptoms of his psychiatric 
disability arose.  Additionally, in a December 2004 Statement 
from the veteran's representative, the issue was phrased as 
entitlement to an earlier effective for service connection 
for major depression with headaches and PTSD.

II.  Analysis

The Board's authority to review an adverse RO decision is 
initiated upon a claimant's submission of a notice of 
disagreement and completed by a substantive appeal after a 
Statement of the Case has been furnished.  38 U.S.C.A. § 
7105(a) (West 2002).  A notice of disagreement must be filed 
within one year from the date of mailing of notice of the 
result of the initial review or determination.  38 U.S.C.A. 
§ 7105(b)(1) (West 2002); 38 C.F.R. § 20.302(a) (2004).  An 
untimely notice of disagreement deprives the Board of 
jurisdiction to consider the merits of an appeal.  
38 U.S.C.A. § 7105(c) (West 2002).  

Whether a notice of disagreement has been filed on time is an 
appealable issue.  38 C.F.R. §§ 19.34, 20.101(c) (2004).  If 
a claimant fails to complete an appeal within the required 
time, it is incumbent upon the Board to reject the 
application for review on appeal.  This is not a matter 
within the Board's discretion; the timeliness standards for 
filing appeals to the Board are prescribed by law and 
regulation.

As outlined, in a July 1977 rating decision, service 
connection was established, effective April 13, 1977, for 
psychophysiologic reactions resulting in headaches.  The 
veteran did not submit a Notice of Disagreement as to the 
disability rating assigned, nor did he note disagreement with 
the effective date assigned.  Consequently, the July 1977 
rating decision became final in July 1978.

On a claim by the veteran for an increased disability rating, 
the RO in the May 1997 rating decision essentially changed 
the name of the disorder for rating purposes from 
psychophysiologic reactions resulting in headaches, to major 
depression with headaches and PTSD.  This change was due to 
the opinion rendered by the VA examiner in February 1997.  At 
this time, service connection was not actually established 
for major depression, as this disorder just actually replaced 
the previous diagnosis of psychophysiologic reactions 
resulting in headaches.  The effective date of the grant of 
the 100 percent disability rating was September 26, 1992.  
The veteran continued to receive only one disability rating 
for his psychiatric disorder, which now encompassed major 
depression with headaches and PTSD.  In any event, this 
rating decision was issued to the veteran in May 1997, 
consequently, it became final in May 1998.  

The earliest communication from the veteran regarding his 
disagreement with the effective assigned to the grant of 
service connection for major depressive disorder, formerly 
known as psychophysiologic reactions, was in the form of 
correspondence from the veteran's representative received by 
the RO in November 2001.  This was over 24 years after the 
initial grant of service connection for psychophysiologic 
reactions resulting in headaches, and over 3 years after the 
May 1997 RO determination had changed the name of the 
disorder to major depression with headaches and PTSD.

The Board is unable to find any basis which would support a 
determination that the veteran submitted a timely Notice of 
Disagreement as to the effective date assigned for the grant 
of service connection for psychophysiologic reactions 
resulting in headaches, now known as major depression with 
headaches and PTSD, or to the May 1997 rating decision which 
changed the name of the disorder to major depression and 
assigned a 100 percent rating effective September 1992.  

The Board recognizes that the RO issued a Supplemental 
Statement of the Case regarding the merits of the veteran's 
claim for entitlement to an earlier effective date, however, 
the RO erred in doing so, as the veteran had not submitted a 
timely Notice of Disagreement.  The RO's error does not 
confer jurisdiction on the Board to consider the matter on 
appellate review.

Because the veteran has not complied with the legal 
requirement for filing a timely notice of disagreement, the 
law is dispositive of the issue, and the claim for an earlier 
effective date for major depression, previously known as 
psychophysiologic reactions must be dismissed on that basis.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an earlier effective date for the grant of 
service connection of major depression with headaches and 
PTSD, formerly rated as psychophysiologic reactions resulting 
in headaches, is denied.



REMAND

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In the June 2004 Remand, the Board specifically noted that 
the issue of entitlement to a rating in excess of 30 percent 
for major depression with headaches and PTSD (formerly rated 
as psychophysiologic reaction with headaches) prior to 
September 26, 1992, was never certified to the Board 
subsequent to an April 1989 rating determination.  This 
rating determination increased the veteran's disability 
rating from 10 percent to 30 percent effective February 3, 
1988; however, this did not constitute the maximum schedular 
rating.  Consequently, the issue remained in appellate 
status.

Initially, the Board notes that the RO was instructed to 
inform the veteran of his rights under the VCAA as it 
pertains to the claim of entitlement to a rating in excess of 
30 percent for major depression with headaches and PTSD 
(formerly rated as psychophysiologic reaction with 
headaches), prior to September 26, 1992.  The RO failed to do 
so, therefore, a VCAA letter must be issued to the veteran to 
ensure compliance with all notice and assistance requirements 
under the VCAA.

Additionally, the Supplemental Statement of the Case issued 
in September 2004 did not correctly analyze the issue that is 
in appellate status.  The 30 percent rating assigned to the 
veteran's major depression (formerly rated as 
psychophysiologic reactions with headaches) was assigned 
effective February 3, 1988, pursuant to a claim for an 
increase submitted by the veteran.  The issue that should be 
addressed and then certified to the Board is whether the 
veteran is entitled to a disability rating in excess of 30 
percent prior to September 26, 1992.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should also advise the 
veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  The RO should, then, readjudicate 
the veteran's claim of entitlement to a 
rating in excess of 30 percent for  
major depression with headaches and 
PTSD (formerly rated as 
psychophysiologic reaction with 
headaches) prior to September 26, 1992.  
If the determination of this claim 
remains unfavorable to the veteran, the 
RO must issue a Supplemental Statement 
of the Case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


